Citation Nr: 1535298	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1984 to January 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California that, in pertinent part, denied the Veteran's claim for service connection right knee disability. The case was certified to the Board by the RO in Cleveland, Ohio.   

In March 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development and a VA medical examination. This matter has properly been returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

The appeal initially included the issue of service connection for left knee disability.  However, following remand, the AOJ issued a rating decision in April 2013 that awarded service connection for left knee disability.  A 10 percent disability rating was assigned under Diagnostic Code 5003-5260, effective from November 29, 2007, based on arthritis of the knee with painful motion.  The Veteran did not appeal the effective date or rating.

Review of the Veteran's paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

A disability of the right knee has not been diagnosed at any time during the appeal period or proximate thereto.





CONCLUSION OF LAW

Service connection is not warranted for a right knee disability. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.  

VA also has a duty to assist the Veterans in the development of their claims. This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, which includes the Veteran's electronic Virtual VA file, contains his service treatment records, as well as post-service reports of VA and private treatment and examination. The Veteran's statements in support of the claim are of record as well. The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 

Pursuant to the March 2013 Board remand, the Veteran was afforded a VA examination in March 2013.  The purpose of the exam was to determine the nature and etiology of the claimed knee disability.

The Board finds that the VA examination is adequate because it was based upon review of the pertinent medical history and the examination of the Veteran. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The VA examiner also considered the Veteran's lay assertions and current complaints.  The examiner then provided an opinion as to the nature and etiology of the claim knee disability.  For the above reasons, the Board finds that there was substantial compliance with the March 2013 remand directives. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.

Analysis

The Veteran maintains that his right knee disability was caused by his military service. The Veteran contends that both knees were injured from physical training, running, and marching. See Veteran's compensation benefits claim dated November 2007.  As support for his claim, he references only to his VAMC Chillicothe treatment medical records. Id.  The Veteran states that he is in constant pain that worsens with sitting or standing for long periods of time. See Veteran's March 2013 VA medical examination. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7. 

The STRs indicate that the Veteran's entered service with normal lower extremities and no complaints of knee pain or injury. See February 1984 entrance examination report.  In contrast, Veteran's medical board reports, completed just prior to service separation, state that he had pain in both heels by the second week of basic training, which progressed to include both knees in the infrapatellar distribution. See Veteran's November 1984 medical board report.  Moreover Veteran's STRs confirm that he received multiple treatments for knee pain. See Veteran's April through September 1984 STRs.  These records also clearly note that while his right knee pain resolved his left knee pain continued.  The medical board concludes by stating that the Veteran was totally unable to run, jump, crawl or stand longer than 15 to 20 minutes.  Importantly, Veteran's right knee condition was not given a diagnosis.

The Veteran's post-service treatment medical records reflect that he sought treatment for right knee pain on multiple occasions beginning in 2009 through 2013.  However, he never received a diagnosis. 

Veteran has undergone three different VA knee medical examinations. See March 1985, April 2012 and March 2013 VA medical examinations.  To date, none of these examinations yielded a diagnosis for the Veteran's right knee condition.

The most recent examination in March 2013 was afforded to the Veteran as the result of a March 2013 remand.  During the examination the Veteran reported that his knee pain began in-service as a result of running during basic training with new boots. The Veteran also stated that he was never seen or treated for his right knee condition.  At the conclusion of the Veteran's examination the examiner stated that there was no medical evidence to support a current right knee diagnosis. Moreover, the symptoms discussed by the Veteran of radiating pain going into the knees were associated with a back condition not a knee condition.  The examiner concluded by finding that the right knee condition was less likely as not related to military service.  The rationale being there was no diagnosis for current right knee condition in evidence to support an ongoing condition back to the date of service.

The Board finds the March 2013 VA examination report to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA examiner considered the Veteran's treatment history, interviewed the Veteran, and reviewed the results of knee testing before rendering the assessment and diagnosis.  The VA examiners addressed whether the Veteran's knee condition was related to service.  The 2013 VA examiner also specifically addressed whether the Veteran had a current knee disability.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 22 Vet. App. 295 (2008). The Board finds that all of these factors have been satisfied.

The only evidence in support of the Veteran's claim is the Veteran's own testimony.  The Veteran is competent to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Board finds that the Veteran is not competent to diagnose a knee disability.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an orthopedic disability falls outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). While the Veteran may report symptoms such as knee pain, the Veteran is not competent to diagnosis himself with a disability as the evidence shows that a knee examination and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Specifically, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The record does not reflect that the Veteran has a current disability of the right knee or at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328(1997). Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Here, the Board finds that the preponderance of the evidence is against the Veteran's claim. The claim for service connection for right knee disability is denied.   


ORDER

Entitlement to service connection for right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


